Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 1 of 7


AO 9l(Rev.t
          )8/09) t-rimi
                      nalComplal
                               nt

                                       U NITED STATES D ISTRICT C O                                      T
                                                    forthe                                                             AFq jj 2gjg
                                                       Southern DistrictofFlorida
                                                                                                                       ANGELA E.NOBLE
                                                                                                                      CLERK U.S.DISX CT.
                      United StatesofA merica                                                                         S.D.OFFLA..
                                                                                                                                -W.RB.
                                  V.
                         JAMES EMILUS,                                         CaseN o. 19-8167-BER



                             De#nduntls)

                                                       CRIM INAL COM PLAINT

         1,thecomplainantinthiscase,state thatthefbllowing istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of                             1W:)/1@.
                                                   .                      - inthecountyof                           Palm Mppçh            .         inthe
   soulhqm.-.
            - Districtof
             w                                 F'
                                                lpri
                                                   da         --   ,   thedefendantts)violated:
             CodeSection                                                         (lyenseDescri
                                                                                             ption
18U.S.C.922(g)(1)                                Possessi
                                                        on oftirearm by prohibited person,convicted felon.




        Thiscrim inalcomplaintisbased on thcse facts:
See attached affidavit.




         W Continuedontheattachedsheet.
                                                                                            A

                                                                                                  o p?al
                                                                                                       '
                                                                                                       z?(7r?/'
                                                                                                              ssi
                                                                                                                gnature

                                                                                          Miçhaqt
                                                                                                -gprpqs,SpqcialAqentATF
                                                                                                  Printed ntwfeand title

Sworn to before m e and signed in m y presence.
                                                                                     .R


             g/?'/z'
                                                                                                                                      .
                                                                                                               .                 X              '
                                                                                                        eef
                                                                                                           .
                                                                                                                                          A'A
Date:   ..       .-      -    -        -

                                                                                                    wîlldge'
                                                                                                           ë;.%fJt?)f)Jl/rt'

City and state:                        W g@t-p4lm MD -çh,F.
                                                          J, -                       O rupe K.NeiqhprtU>Mp-gi>tp-
                                                                                                                tevlp-g.
                                                                                                               -.      ge...-
                                                                                                  C'?-/plfil:/z?r7??lfzfzz;:/IillLï
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 2 of 7




                                      A ffidavitin Supportof
                                       C rim inalC om plaint


         1.M ichaelJam es,firstbeing duly sworn,do hereby depose and state as lbllows:

                 Yourafliantisa SpecialAgentwith the Bureau ofA lcohol,Tobacco,Firearm sand

  Explosives(hereinafterttA'I-F'') andhavebeenemployedinthatcapacitysinceDecember01-2013.
  Priorto employm entwith A TF,lserved asa Policc O fficerw ith the United StatesPark Police for

  four years,and as an agentwith the United States Border Patrol for five years.l have received

  training,both fonnaland inform al,in the investigation of com plex crim inalorganizations and

  firearm soffenses.1have participated in investigationsrelating to explosives,firearm sand illegal

  narcotics violations. l have been involved in crim inal investigations, contraband seizures,

  undercover operations and have participated in the execution of over thirty search and arrest

  w arrants.

                 '
                 l'his affidavit is subm itted in supportofa crim inalcom plaint and arrestwarrant

  chargingJAM ES EM ILUS(hereinafterLLEM ILUS'')with violating fèderallaw,thatis,possession
  ofa firearm by aprohibited person - convictcd felon,in violation ofTitle 18,United StatesCode,

  Section 922(g)(l).
                 Thisaffidavitincludes both inform ation known person
                                                                    'ally by yotlrafliant,as well

  as inform ation and evidence provided to m e by law enforcem ent officers and other individuals

  with personalknow ledge ofthefactsand evidence herein.Becausethisaffidavitisbeing subm itted

  forthe lim ited purpose ofobtaining a crim inalcom plaintand an arrestw arrant,itdoesnotpurport

  to contain all the inform ation knoBm regarding this investigation, but rather only those facts

  necessary to establish probable catlse.
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 3 of 7




                               Facts in SupportofProbable Cause

                ()n (lctober 3,2018,at approxim ately 9:56 a.m .,deputies from the Palm Bcach

  County Shcriffs O fficc observed EM IIJLJS sitting in a com m on area of an apartm entcom plex

  located on the northwestcorner of 9th Avenue South and South G Street- within Lake W orth.

  Florida. A tthattim e,EM ILUS wasknoum to have an active arrestwarrant.

                Deputies positioned them selves around the apartm ent Com plex in order to

  apprehend EM ILU S.As deputies approached,EM ILUS began to tlee southbound through thc

  apartm ent com plex. Deputy Sheniff Garten ordered EM ILUS to stop; however, EM II-U S

  continued running and did notstop. Deputy SherriffG arten then observed EM ILU S throw down

  a setofkeysonto the ground.

         6.     EM ILU S continucd running and entered onto theproperty ofan apartm entbuilding

  in the 900 block of South G Street,l-ake W orth,Florida.Deputy Sheriff Garten then used his

  departm entissued taserto stop EM ILUS'llight.O nce on the ground,l!M ll,U S continued to resist

  and refuscd to give officers one ofhisanmsso thathandcuffscould be placed on him .

                Deputies were eventually able lo place EM ILUS in handcuffà. W hile he wasbcing

  walked to a patrolear, EM ILU S attem pted to lunge away from deputies in attem ptto escape.

  Deputies grabbed him and placed him on the ground. W hile on the ground,EM II-U S began to

  reach towardshisrightfrontpocket,atwhich pointdeputiesquickly subdued him and checked his

  rightl'rontpocket.Inside-deputies located a G lock,m odel19,9 m m sem i-autom atic pistol.

                Deputiesrecovered the setofkeysthatEM ILtJS had earlierthrow nonto theground

  w hile fleeing. On the key chain,was an autom obile key to a M ercedes. lneputies then located a

  white M ercedesinside the sam e apartm entcom plex thatEM II-U S wasoriginally observed. 'l'hey

  dctennined thatthe key located 014the key ring operated the whitc M ercedes. Deputiesobserved
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 4 of 7




  thatthere was a black scale on the Icdge of the driver door-along w ith a clear plastic bag that

  appeared t()contain a brown/w hite substance.

                Ileputies subsequently obtained a search warrant lbr the w hite M ercedes. Upon

  execution of the search warrants, deputics recovered thc following item s which were later

  processed forpossible D NA and placed into evidence:

                       one(1)Sm ithand W esson,M &P pistol,
                b.     one(1)SpringflcldpXD pistoland
                       approximately l.6 kilograms of suspected marijuana contained within
                       plastic bags.

         10.    In furtherance ofthe investigation.Deputy SheriffHaugh obtained asearch warrant

  to collected EM ILU S'S DN A to be com pared to any potential DN A located on the fireanns.
  Deputy Haugh subsequently executed the scarch w arrantby obtaining swabs fiom EM ILUS w hich

  contained a standard ofhis DN A .Those swabs w ere then sentto DN A Labs lnternationalto be

  com pared to DNA swabs taken from the fqreanns. DN A I-abs Internationalissued an analysis

  reportwhich determ ined the following:

                       swabs from thc fi-
                                        om the fram e/slidc of the Sm ith and Svesson pistol

                       indicated thatthe DN A profile obtained is approxim ately 12 tlillion times

                       m ore probable ifthe sam ple originated from EM IIZU S and three unknoum

                       persons,than ifitoriginatcd from fourunknow n persons.

                       swabs from the from the fkam e/slide of the Springtseld Annory pistol

                       indicated that the DNA profile obtained is approxim ately 61 quadrillion

                       tim es m ore probable if the sam ple originated liom Jam es EM II-U S and

                       three tlnknown personsthan ifitoriginated tiom fourunkm oNvn persons.
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 5 of 7




                 YourAfliantconducted a background investigation ofEM II,US'Scrim inalhistory.

  The investigation revealed that at alltim es m aterialhereto, that is, prior to October 3, 2018,

  EM ILUS had been convicted in Palm Beach County,lt
                                                   'loridaofthe tbllow ing felony oftknses'
                                                                                          .

                 Case#                                                     Chargc
    20j-7CF0l081AXX                         PossessionofOxycodone
    2014CF011445AMB                         PossessionOfMarijuana
    2014CF011446A M B                       Flecing orAttem pting to Elude
    2014CF01l446AM B                        Possession ofCocaine                              '
                                                            x
    2013C*F011327AM13                       PossessionofMarijuanawith IntenttoSell
    2013CF000222AM B                        Sale ofCocaine
    20l2CF006#62AM B                        Possession ofCocaine

                 ln conjunction with this case,Ihave consulted with ATF WestPalm Beach
  ResidentAgent-in-charge(RAC)RobertShirely -an ATF lntcrstate Commercc NexusExpcrt.
  RAC Shirely advised,thatbased upon hisexperttraining and expericnce,a11ofthe tireanus found

  in EM ILUS'possession were m anufactured outside the StateofFlorida,and thushave traveled in

  and affectcd interstateand/orfbreigm com m erce.
                 Furthennore,the Florida Office ofExecutive Clem ency providcd youraftiantwith

  a certiticate ofno pardon,indicating thatEM ILUS-rightto posscssa fireanm has been restored.



         FUR-I'HER YOUR A FFIA N'I'SAITH NA tJGIIT.
                                                                               e




                                                                     M ichaelJam e
                                                                     SpecialAgent,A TF
         Sw ol'
              n to and subscribed before lne
         this /f dayofApril'7-,2019,at
         W estPalm Beach           .
                           ,   1-lorlda.
                          M-zD
                             '''
                               .
                                                       ''



             '
            ..                         .z         .s            ..
                           x'                   v.
                           <
         HON ORA BI,E BRUCE E.REIN HAR e. la
         UN ITIID STATES M AGIS-I'RAI'E JUDGI!
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 6 of 7




                              UNITED STATES DISTRIC T CO URT
                              SO UTHERN D ISTR ICT O F FLO RIDA

                                CaseNo. 19-8167-BER


    UNITED STATES O F AM ERICA

    V.


    JA M ES EM ILUS,

                     Defendant.             /


                                   CRIM INAL COVER SH EET
         Did this m atteroriginate from a m atterpending in the CentralRegion ofthe United States
         Attomey'sOfficepriortoAugust9,20l3(Mag.JudgeAliciaValle)?                   Yes V No
    2. Did thism atteroriginate from a m atterpending in the Northern Region ofthe United States
         Attorney'sOftscepriortoAugust8,2014(M ag.JudgcShaniekM aynard)?             Yes V No


                                                Respcctfully subm itted,

                                                A RIANA I'AJARDO ORSHAN
                                                UNITED STATES A' RN EY
                                                                           )
                                        Bv :
                                                ADAM c M cM I HAEL
                                                Asslse
                                                     rAk'rIJNITED STATESA'rToRxEv
                                                Florida BarNo. 077232l
                                                500 South Australian Avenue,Suite 400
                                                W estPalm Beach,Florida 33401
                                                TeI:   (561)820-871I
                                                Fax:   (561)820-8777
                                                Email: Adam.M cM ichael@ usdoj.gov
Case 9:19-mj-08167-BER Document 1 Entered on FLSD Docket 04/19/2019 Page 7 of 7




                            UN ITED STATES D ISTRICT COURT
                            SOUTIIERN DISTRICT OF FI-ORIDA

                                      PENA LTY SH EET


  Defendant'sNam e: JAM ES EM ILU S

  case:0.: 19-8167-8ER
  Counts# 1:

  Possession oflsrearm by prohibited person.convicted felon.

  Title 1$-United StatesCode,Section 922(g)(1)
  *M ax.Penalty: 10Yearslmprisomnent-'3 YearsSupervised Release;$250.000
                 Fineand $100 SpecialAssessment.




  *Refersonly to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,orforfeitures thatm ay be applicable.
